..,,,   ,-,,,                                                                                                                                                                                I,
                AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                        Pagelofl       /   j

                                                       UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                         V,                                                       (For Offenses Committed On or After November 1, 1987)


                                          Luis Antonio Chaidez                                                    Case Number: 3:19-mj-23818

                                                                                                                 Michael D Stein
                                                                                                                 Defendant's Attorney


                REGISTRATION NO. 89125298
                                                                                                                                                          SEP I 8 2019
                THE DEFENDANT:
                 ISi pleaded guilty to count(s) _l::._::_of::._::_C_:.o=m::;:p_:.la=i=nt::.__ _ _ _ _ _ _ _ _ _l~~C[llLl,jjER.i:K.i.,J-!UW.,SS1,'AD:t(IS;'fT'"(R)FIC1:T:JiCicOiFUiiRRiTITT
                 D was found guilty to count(s)                                                BY                      DEPU~
                   after a plea of not guilty,
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                Title & Section                       Nature of Offense                                                                                Count Number(s)
                8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                      1
                 •     The defendant has been found not guilty on count(s)
                                                                                                       -------------------
                 •     Count(s)
                                     ------------------
                                                                                                                   dismissed on the motion of the United States,

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:
                                      \\. /
                                     11'.:S( TIME SERVED                                                   • ________
                                                                                                          days

                  ISi Assessment: $10 WAIVED ISi Fine: WAIVED
                  ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                              Wednesday, September 18, 2019
                                                                                                              Date of Imposition of Sentence


                Received - - - - - - - - -
                                DUSM                                                                          IIiilLu.&;;,LOcK
                                                                                                              UNITED STATES MAGISTRATE JUDGE



                Clerk's Office Copy                                                                                                                               3:19-mj-23818
